***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. JACEK TARASIUK
                 (AC 41362)
                      Alvord, Prescott and Eveleigh, Js.

                                    Syllabus

Convicted, after a jury trial, of the crimes of assault of public safety personnel
   and criminal trespass, the defendant appealed to this court. He claimed
   that the court improperly permitted the state to introduce evidence of
   a prior felony conviction of the defendant for criminal violation of
   restraining order for the purpose of impeaching the defendant’s credibil-
   ity. Held that although the trial court abused its discretion by admitting
   into evidence the defendant’s prior felony conviction, as it had no bearing
   on his truthfulness and was more than ten years old, the defendant
   failed to demonstrate that the admission of that evidence constituted
   harmful error entitling him to a new trial; the state’s case against the
   defendant ultimately did not turn on the defendant’s credibility, the state
   offered proof of each essential element, including testimony from the
   police officer that while the defendant was resisting being seated in the
   police cruiser, the police officer was kicked by the defendant, who did
   not contest that testimony and denied only intentionally kicking the
   police officer, and the state was not required to prove an intent to
   physically harm the police officer by the defendant, who testified that
   the police officer was reasonably identifiable as a peace officer and that
   although he was too drunk that day to remember whether he was kicking
   his legs, he did resist being seating in the police cruiser and was thrashing
   around, and in light of those admissions, which supported a jury finding
   that the defendant intended to prevent the police officer from performing
   his duties, the jury reasonably could have found any ameliorative aspects
   of the defendant’s testimony to be not credible and could have credited
   the police officer’s version of the events, and, therefore, the improper
   admission of the prior felony conviction did not substantially affect
   the verdict.
           Argued March 12—officially released August 27, 2019

                              Procedural History

   Two part substitute information charging the defen-
dant, in the first part, with the crimes of assault of public
safety personnel, threatening in the second degree and
criminal trespass in the first degree, and, in the second
part, with having committed an offense while on
release, brought to the Superior Court in the judicial
district of New Britain, geographical area number fif-
teen, where the first part of the information was tried
to the jury before Keegan, J.; verdict of guilty of assault
of public safety personnel and criminal trespass in the
first degree; thereafter, the second part of the informa-
tion was tried to the jury; verdict and judgment of guilty,
from which the defendant appealed to this court.
Affirmed.
  S. Max Simmons, assigned counsel, for the appel-
lant (defendant).
   Linda F. Currie-Zeffiro, assistant state’s attorney,
with whom, on the brief, were Brian W. Preleski, state’s
attorney, and David Clifton, assistant state’s attorney,
for the appellee (state).
                          Opinion

   ALVORD, J. The defendant, Jacek Tarasiuk, appeals
from the judgment of conviction, rendered following a
jury trial, of one count of assault of public safety person-
nel in violation of General Statutes § 53a-167c (a) (1)
and one count of criminal trespass in the first degree
in violation of General Statutes § 53a-107 (a) (1).1 On
appeal, the defendant claims that the trial court abused
its discretion by admitting into evidence the defendant’s
May 24, 2006 unnamed felony conviction for the limited
purpose of impeaching the defendant’s credibility. We
affirm the judgment of the trial court.
  The jury reasonably could have found the following
facts. On August 8, 2016, the defendant had been drink-
ing alcohol in the parking lot of the Pulaski Democratic
Club (club), a social, members only club. Raymond
Szajkowski, the president of the club, confronted the
defendant and told him that ‘‘he’s trespassing and that
he’s not wanted on the property.’’
  On September 22, 2016, the day at issue in this case,
the defendant was unemployed and residing at the
Friendship Center, a shelter in the City of New Britain.
The defendant met his friend, Skawinski,2 and the two
began drinking between 8 and 8:30 a.m.3 The two had
spent the entire day drinking together, splitting a half
gallon of vodka. By 5 or 6 p.m., the two had finished
drinking the vodka and had ventured out to purchase
more alcohol. The two walked down Grove Street and,
eventually, arrived in front of the club. Posted on club
property were ‘‘no trespassing’’ signs, written in both
English and Polish.4
   Once in front of the club, the defendant made a ‘‘bee-
line’’ toward Szajkowski as he exited his vehicle in the
club parking lot. The defendant first asked Szajkowski
why he was ‘‘harassing [him] and not allowing him to
be on the property . . . .’’ Szajkowski informed the
defendant that he was not welcome on the club’s prop-
erty and asked him to leave. The defendant appeared
drunk to Szajkowski. The defendant, however, stated
that he had engaged Szajkowski after ‘‘[Szajkowski]
tried [to] drive over [him] in the parking lot.’’ The defen-
dant called the police to report the incident and awaited
their arrival. After waiting some time, Szajkowski also
contacted the police to verify whether the defendant
had indeed made a complaint. Szajkowski was told that
the defendant had made a complaint and that officers
were on the way.
  Two members of the New Britain Police Department,
Officers Jakub Lonczak and Coleman,5 responded to
the reported disturbance fifteen to twenty minutes later.
The defendant was in the club parking lot when the
officers arrived. Officer Lonczak observed the defen-
dant to be intoxicated. The defendant gave his account
to Officer Lonczak but was told to ‘‘let it go, get out of
here, go.’’ The defendant left the property.
   While Officer Lonczak was with the defendant, Offi-
cer Coleman spoke with Szajkowski. Szajkowski told
Officer Coleman that the defendant and Skawinski
‘‘approached his car, began yelling at him, inquiring
why they were kicked out of the establishment earlier
that year . . . .’’ Szajkowski made a trespassing com-
plaint. After interviewing the defendant and Szajkowski,
Officers Lonczak and Coleman determined that proba-
ble cause existed to arrest the defendant and Skawinski
for trespassing.
   By the time Officers Lonczak and Coleman deter-
mined that there was probable cause to arrest the defen-
dant and Skawinski, they were across the street. The
officers returned to their police cruiser, proceeded after
the defendant and Skawinski in the cruiser, exited the
vehicle and advised both individuals that they were
under arrest for trespassing. The defendant was hand-
cuffed without resistance by Officer Lonczak. Simulta-
neously, Officer Coleman was handcuffing Skawinski,
who was not complying. After the defendant was hand-
cuffed and seated on the ground, Officer Lonczak
assisted Officer Coleman. At this time, the defendant
began screaming profanities at the officers and claiming
‘‘police brutality.’’ The officers immediately sought to
place the defendant in the police cruiser to avoid ‘‘a
bigger disturbance.’’
   The defendant resisted being placed in the cruiser.
The officers each took one of the defendant’s legs to
lift him into the cruiser. The defendant, with his rear
on the seat, braced his back against the Plexiglas divider
within the cruiser.6 The defendant ‘‘began thrashing and
kicking with his feet.’’ The defendant kicked Officer
Lonczak in the center of his chest trauma plate, causing
him to take a few steps back. Officer Coleman struck
the defendant’s face to effectuate compliance. The
defendant continued to thrash about and kick, eventu-
ally kicking Officer Lonczak’s left thumb, jamming it.
Officer Lonczak struck the defendant in his right torso,
and the defendant became compliant. The officers were
able to fully seat the defendant in the police cruiser
and close the door. The officers transported the defen-
dant to the police station. During the drive to the station,
the defendant screamed profanities at the officers.7
  On June 28, 2017, the defendant was charged in a
substitute long form information with one count of
assault of public safety personnel in violation of General
Statutes § 53a-167c (a) (1), one count of threatening in
the second degree in violation of General Statutes § 53a-
62 (a) (2) and one count of criminal trespass in the first
degree in violation of General Statutes § 53a-107 (a)
(1). In a part B information, the defendant was charged
with committing a crime while on release in violation
of General Statutes § 53a-40b. The defendant pleaded
not guilty to all counts in both the substitute long form
information and the part B information, and elected a
jury trial.
  At the defendant’s trial on June 27, 2017, the defen-
dant elected to testify in his own defense. Prior to his
testimony, the state indicated its intention to offer evi-
dence of the defendant’s prior felony conviction from
May 24, 2006, for criminal violation of a restraining
order,8 in order to impeach the defendant’s credibility.9
The sentence imposed for that conviction was three
years of incarceration, execution suspended after nine
months, followed by five years of probation. The state
acknowledged that felony convictions that are more
than ten years old are generally not admissible but
argued that the rule is not hard and fast and that ‘‘we’re
only a couple of months beyond it at this point once you
consider the nine month jail sentence.’’ The defendant
objected to the admission of the evidence, arguing ‘‘it’s
not relevant to this case and it’s beyond the ten year
period.’’
   The court admitted the prior felony conviction into
evidence for purposes of impeachment. The court
stated that ‘‘the ten year rule is not a bright line but
it’s a suggestion. So based on all the information that
I’ve heard on the timing of it, the court feels that it is
relevant, it is a felony conviction, however, it must be
unnamed and in accordance with [State v. Geyer, 194
Conn. 1, 16, 480 A.2d 489 (1984)].’’
   During his direct examination, the defendant testified
that he had previously been convicted of a felony. On
cross-examination, when the state asked about the prior
felony conviction, the defendant responded, unsolic-
ited, ‘‘[y]es, violation of protection of my wife . . . .’’
During closing argument, the state highlighted the
defendant’s prior felony conviction as a factor the jury
could consider in assessing his credibility during its
deliberations: ‘‘Again, consider the defendant’s unique
position in this case. I mean, first of all, he’s a convicted
felon. That’s something you can assess when you’re
determining how credible he is.’’ The defendant did not
request, and the court did not provide, a contemporane-
ous limiting instruction to the jury regarding their con-
sideration of the defendant’s prior felony conviction
during either direct examination or cross-examination.
The court did provide a limiting instruction in its charge
to the jury.10
  On June 29, 2017, the jury found the defendant guilty
of assault of public safety personnel and criminal tres-
pass in the first degree. The jury acquitted the defendant
of threatening in the second degree. After a separate
jury trial on the part B information, the jury found that
the defendant committed the crimes of which he had
just been convicted while on release. The jury’s finding
that he had committed crimes while on release sub-
jected him to a sentence enhancement pursuant to Gen-
eral Statutes § 53a-40b.
   On July 10, 2017, the defendant filed a motion for a
new trial pursuant to Practice Book § 42-53 (a), claiming
that the court erred in admitting into evidence the defen-
dant’s prior felony conviction for impeachment pur-
poses. The defendant argued that the ‘‘prior felony con-
viction, which was more than [ten] years old . . . was
more prejudicial than probative.’’ The court denied that
motion in a memorandum of decision dated October 2,
2017. The court stated that under § 6-7 of the Connecti-
cut Code of Evidence, remoteness is ‘‘one of the factors
to be weighed by the trial court in exercising its discre-
tion whether to admit a particular conviction for
impeachment purposes.’’ The court stated that ‘‘[t]he
age of a conviction goes to its weight and not its admissi-
bility,’’ citing State v. Robington, 137 Conn. 140, 144–45,
75 A.2d 394 (1950), and that ‘‘[o]ur Supreme Court has
never ruled that a felony conviction greater than ten
years is an absolute bar to admissibility,’’ citing State
v. Skakel, 276 Conn. 633, 738–42, 888 A.2d 985, cert.
denied, 549 U.S. 1030, 127 S. Ct. 578, 166 L. Ed. 2d 428
(2006). The court concluded that ‘‘[i]n light of the issue
in the case upon which the conviction was permitted
to be used, the fact that it was admitted in the sanitized
version and the fact that the conviction was slightly
over ten years, the court continues to find that the
evidence was properly admitted.’’
   The court rendered judgment in accordance with the
jury verdict and imposed a total effective sentence of
fifteen years of incarceration followed by five years of
special parole. This appeal followed.
   The defendant claims that the court abused its discre-
tion by admitting into evidence his May 24, 2006 felony
conviction for the purpose of impeaching his credibility
as a witness. The defendant argues that the court admit-
ted the over ten year old conviction without properly
considering its potential prejudice to the defendant, the
significance of the age of the conviction and how the
prior conviction bears on the defendant’s veracity. The
defendant argues further that had the court undertaken
the correct analysis, the court would not have admitted
the prior conviction into evidence. The defendant
claims that the court’s error was not harmless: ‘‘The
risk that the harm to the defendant’s credibility created
by the improperly admitted impeachment evidence suf-
ficed to tip the jury’s opinion in [Officer] Lonczak’s
favor was thus highly prejudicial to the defendant on
a matter of the most central importance in the pro-
ceedings.’’
   The state argues that the court did not abuse its
discretion in admitting the evidence. Additionally, the
state contends that even if it was improper to admit
the prior conviction into evidence, the court’s error
was harmless because the defendant’s credibility had
already been impeached by other evidence. Moreover,
the defendant’s account of his arrest did not ‘‘meaning-
fully differ’’ from that of Officer Lonczak’s. The defen-
dant states that he had been drinking on September 22,
and he could not remember if he kicked Officer
Lonczak.
  We conclude that the court abused its discretion by
admitting into evidence the prior felony conviction of
criminal violation of a restraining order because that
prior conviction was greater than ten years old and
was not probative of truth and veracity. We conclude,
however, that the error was harmless.
   We first set forth the applicable principles of law and
our standard of review. ‘‘It is well settled that evidence
that a criminal defendant has been convicted of crimes
on a prior occasion is not generally admissible. . . .
There are, however, several well recognized exceptions
to this rule, one of which is that [a] criminal defendant
who has previously been convicted of a crime carrying
a term of imprisonment of more than one year may be
impeached by the state if his credibility is in issue. . . .
In its discretion a trial court may properly admit evi-
dence of prior convictions provided that the prejudicial
effect of such evidence does not far outweigh its proba-
tive value. . . . [Our Supreme Court] has identified
three factors which determine whether a prior convic-
tion may be admitted: (1) the extent of the prejudice
likely to arise; (2) the significance of the commission
of the particular crime in indicating untruthfulness; and
(3) its remoteness in time. . . . A trial court’s decision
denying a motion to exclude a witness’ prior record,
offered to attack his credibility, will be upset only if
the court abused its discretion. . . . Those three fac-
tors have been incorporated in [the Connecticut] [C]ode
of [E]vidence. Conn. Code. Evid. § 6-7 (a).’’ (Internal
quotation marks omitted.) State v. Young, 174 Conn.
App. 760, 768–69, 166 A.3d 704, cert. denied, 327 Conn.
976, 174 A.3d 195 (2017).
   ‘‘[U]nless a conviction had some special significance
to untruthfulness, the fact that it [is] more than ten
years old [will] most likely preclude its admission under
our balancing test.’’ (Emphasis omitted.) Label Systems
Corp. v. Aghamohammadi, 270 Conn. 291, 309, 852 A.2d
703 (2004) (interpreting State v. Nardini, 187 Conn.
513, 526, 447 A.2d 396 [1982]). ‘‘[T]he danger of unfair
prejudice is far greater when the accused, as opposed
to other witnesses, testifies, because the jury may be
prejudiced not merely on the question of credibility but
also on the ultimate question of guilt or innocence.’’
(Internal quotation marks omitted.) State v. Cooper, 227
Conn. 417, 435, 630 A.2d 1043 (1993). ‘‘With respect to
the remoteness prong of the balancing test, we have
endorsed a general guideline of ten years from convic-
tion or release from confinement for that conviction,
whichever is later, as an appropriate limitation on the
use of a witness’ prior conviction.’’ State v. Skakel,
supra, 276 Conn. 738–39. The ten year marker is not,
however, a rigid threshold. ‘‘That benchmark . . . is
not an absolute bar to the use of a conviction that is
more than ten years old, but, rather, serves merely as
a guide to assist the trial judge in evaluating the convic-
tion’s remoteness.’’ State v. Askew, 245 Conn. 351, 364–
65, 716 A.2d 36 (1998). ‘‘[R]emoteness in time, like rele-
vance of the crime to veracity, is a factor to be weighed
by the trial court in exercising its discretion.’’ State
v. Nardini, supra, 526. Nevertheless, ‘‘[t]he probative
value for credibility purposes of . . . [a conviction is]
greatly diminished by the extended period of time which
ha[s] elapsed since [its] occurrence.’’ Id., 528.
   Not all felony crimes bear equally on a defendant’s
veracity. ‘‘[Our Supreme Court] has recognized that
crimes involving larcenous intent imply a general dispo-
sition toward dishonesty or a tendency to make false
statements. . . . [I]n common human experience acts
of deceit, fraud, cheating, or stealing . . . are univer-
sally regarded as conduct which reflects on a man’s
honesty and integrity . . . . [Furthermore] larceny,
which is the underlying crime in any robbery, bears
directly on the credibility of the witness-defendant.’’
(Internal quotation marks omitted.) State v. Banks, 58
Conn. App. 603, 616, 755 A.2d 279, cert. denied, 254
Conn. 923, 761 A.2d 755 (2000). ‘‘[C]onvictions having
some special significance upon the issue of veracity
surmount the standard bar of ten years . . . .’’ (Internal
quotation marks omitted.) State v. Cooper, supra, 227
Conn. 436.
   The defendant’s conviction of criminal violation of a
restraining order resulted in a three year sentence of
imprisonment, suspended after nine months. As that
offense is a felony, it falls within one of the exceptions
to the general rule that prohibits evidence of prior
crimes. See State v. Young, supra, 174 Conn. App. 768.
In overruling the defendant’s objection to the admission
of the prior felony conviction, the court stated: ‘‘Well,
in the court’s opinion, based upon case law, the ten
year rule is not a bright line but it’s a suggestion. So
based on all the information that I’ve heard on the
timing of it, the court feels that it is relevant, it is a
felony conviction, however, it must be unnamed and in
accordance with [State v. Geyer, supra, 194 Conn. 16].’’11
   The defendant’s prior felony conviction of criminal
violation of a restraining order is not one of deceit,
fraud, cheating, or stealing. The criminal violation is
not larcenous. See State v. Banks, supra, 58 Conn. App.
616. As such, the prior felony conviction has no particu-
lar bearing on the defendant’s truthfulness.12 Because
the defendant’s prior felony conviction was more than
ten years old when offered by the state and has no
bearing on his veracity, it was an abuse of the court’s
discretion to admit the prior felony conviction into
evidence.
  Our conclusion that the court erred in admitting the
defendant’s prior felony conviction into evidence does
not end our analysis. The defendant concedes that the
court’s error is nonconstitutional. For the defendant to
be entitled to a new trial, it is incumbent on the defen-
dant to show that the trial court’s evidentiary error was
harmful. State v. Clark, 137 Conn. App. 203, 211, 48
A.3d 135 (2012), aff’d, 314 Conn. 511, 103 A.3d 507
(2014). ‘‘[A] nonconstitutional error is harmless when
an appellate court has a fair assurance that the error did
not substantially affect the verdict.’’ (Internal quotation
marks omitted.) State v. Sawyer, 279 Conn. 331, 357,
904 A.2d 101 (2006), overruled in part on other grounds
by State v. DeJesus, 288 Conn. 418, 953 A.2d 45 (2008).
  The defendant contends that, because there was no
dispute as to whether Officer Lonczak was a readily
identifiable police officer in the performance of his
duties, the state’s ability to convict the defendant of
violating General Statutes § 53a-167c (a) (1) hinged on
whether the defendant kicked Officer Lonczak to cause
physical injury. The defendant maintains that he and
Officer Lonczak gave conflicting testimony as to the
kicking, and neither of their accounts were corrobo-
rated. Thus, the defendant argues, the prior conviction’s
admission into evidence tipped the scales too favorably
in the state’s favor, which was ‘‘highly prejudicial’’ to
the defendant.13
  The state asserts that, although there was no evidence
to corroborate Officer Lonczak’s testimony that the
defendant kicked him, the defendant’s testimony was
ambiguous. Pointing to the defendant’s concession that
he resisted arrest and was ‘‘thrashing around’’ while
the officers attempted to seat him in the cruiser, the
state argues that the defendant’s testimony did not devi-
ate meaningfully from Officer Lonczak’s. The state also
emphasized that the defendant was drunk when
arrested, affecting his recollection of the events, which
was reflected in his testimony.
  We find that there is fair assurance that the jury
verdict was not substantially affected by the admission
of the prior conviction into evidence. To convict the
defendant of assault of public safety personnel under
General Statutes § 53a-167c (a) (1), the state was
required to prove ‘‘(1) intent to prevent a reasonably
identifiable peace officer from performing his duties;
(2) the infliction of physical injury to the peace officer;
and (3) the victim must be a peace officer.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Turner, 91 Conn. App. 17, 22, 879 A.2d 471, cert. denied,
276 Conn. 910, 886 A.2d 424 (2005). The state was not
required to show that the defendant had intended to
kick Officer Lonczak or that he intended to cause him
physical injury. See id.
  The essential elements that the state was required
to prove ultimately did not turn on the defendant’s
credibility. Instead, the state offered proof of each
essential element and the defendant did not seriously
contest that proof. First, the defendant could not
remember whether he was kicking his legs, but admit-
ted to resisting being seated in the police cruiser and
‘‘thrashing around.’’14 The defendant’s admission sup-
ports a jury finding that the defendant intended to pre-
vent Officer Lonczak from performing his duties. Sec-
ond, Officer Lonczak testified that in the course of the
defendant resisting being seated in the police cruiser,
the defendant kicked Officer Lonczak and jammed his
thumb. The defendant did not deny kicking Officer Lon-
czak, the defendant denied only intentionally kicking
Officer Lonczak.15 Third, the defendant admitted on
cross-examination that Officer Lonczak was a reason-
ably identifiable peace officer.
   Furthermore, the defendant testified that he was too
drunk to remember key events from that day, such as
cursing at the officers during the transport to the police
station.16 In light of this admission, the jury reasonably
could have found any ameliorative aspects of the defen-
dant’s testimony to be not credible and could have
credited Officer Lonczak’s version of events. Thus, the
strength of the state’s proof on each of the essential
elements of the offense, not the defendant’s impeach-
ment by his prior felony conviction, leaves us unper-
suaded that the improper admission of his felony con-
viction substantially affected the verdict. Accordingly,
the defendant has not satisfied his burden of demonstra-
ting harmful error.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant was acquitted of one count of threatening in the second
degree in violation of General Statutes § 53a-62 (a) (2). After a separate jury
trial on a part B information, he was found to have committed a crime while
on release, which subjected him to a sentence enhancement pursuant to
General Statutes § 53a-40b.
   2
     Skawinski’s first name could not be found within the record.
   3
     According to the defendant, those staying at the Friendship Center are
not permitted to remain on-site during the day. The defendant left the center
and was joined by Skawinski in some bushes adjacent to train tracks in
New Britain. The two commenced drinking there.
   4
     The defendant was born in Poland and has resided in Connecticut for
the past thirteen years. English is his second language.
   5
     Officer Coleman’s first name could not be found within the record.
   6
     The police cruiser contains a ‘‘Plexiglas wall surrounding the seat [in
the rear] so individuals can be sat in that little compartment, but the other
side is open for officers to place other items that can be used for [their] duty.’’
   7
     The defendant spoke in both English and Polish. Officer Lonczak, who
was born in Poland and raised there until age ten, understood all of what
the defendant uttered.
   8
     The record does not provide the specific statute violated by the defendant
for his prior felony conviction. The state referred to the defendant’s prior
felony conviction as a criminal violation of a restraining order. The defendant
did not contest the state’s characterization.
   9
     The state indicated its intention to offer the defendant’s prior felony
conviction into evidence during an in-chambers discussion, which was later
repeated on the record.
   10
      The court instructed: ‘‘In this case, evidence was introduced to show
that in 2006 the defendant was convicted of a felony, which is any crime
for which a person may be incarcerated for more than one year. Evidence
of a commission of a crime other than the one charged is not admissible
to prove the guilt of the defendant in this case. The commission of another
crime by the defendant has been admitted into evidence for the sole purpose
of affecting his credibility. You must weigh the testimony and consider it
along with all the other evidence in the case. You may consider the conviction
of the defendant only as it bears upon his credibility and you should deter-
mine that credibility upon the . . . same consideration as those given to
any other witness.’’
   11
      The defendant’s precise date of release for his May 24, 2006 conviction
is not clear from the record. The parties do agree, however, that he was
released more than ten years prior to the trial in the present case.
   12
      Even though the record does not contain the specific statute that was
violated, the conduct necessary to be convicted of violating a restraining
order does not speak to truthfulness.
   13
      The defendant also appealed from his criminal trespass conviction, but
failed to brief any argument that the admission of the felony conviction
affected the jury’s verdict on the trespassing charge. Accordingly, we deem
any argument that the court’s error was harmful to be abandoned as to the
criminal trespass conviction.
   14
      During cross-examination by the prosecutor, the defendant testified
as follows:
   ‘‘Q. So you just don’t remember whether you were kicking your legs or
not, but you were thrashing around.
   ‘‘A. Yes.’’
                                      ***
   ‘‘Q. You’re doing everything you can to . . . stop them from getting you
in that car.
   ‘‘A. I’m trying resisting or whatever they call it, yeah.
   ‘‘Q. And you don’t remember kicking the officer.
   ‘‘A. No.
                                      ***
   ‘‘Q. Okay. And you’re still thrashing around. You’re still kicking those legs.
   ‘‘A. I don’t know.’’
   15
      During his direct examination by defense counsel, the defendant testified
as follows:
   ‘‘Q. Okay. Did you ever intentionally kick either of these gentlemen?
   ‘‘A. No.’’
   16
      During re-direct examination, the defendant admitted that he was drunk
at the time of arrest and did not remember that he used profane language
toward the officers while in the cruiser on the drive to the station:
   ‘‘Q. You don’t know exactly what you said that day because you were
. . . drunk. Right?
   ‘‘A. Yes.’’